


EXHIBIT 10.3


SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of February 17, 2012 (this
“Amendment”), is entered into among DICE HOLDINGS, INC., a Delaware corporation
(the “Company”), the other Borrowers party hereto, the Guarantors party hereto,
the Lenders party hereto, and BANK OF AMERICA, N.A., as Administrative Agent for
the Lenders (in such capacity, the “Administrative Agent”). Capitalized terms
used herein and not otherwise defined shall have the meanings ascribed thereto
in the Credit Agreement (as defined below).


RECITALS


WHEREAS, the Borrowers, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement, dated as of July 29, 2010 (as
amended or modified from time to time, the “Credit Agreement”); and


WHEREAS, the parties hereto have agreed to amend the Credit Agreement as
provided herein.


NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:


AGREEMENT


1.    Amendments.


(a)The following definitions of “Consolidated Fixed Charges” and “Management
Repurchases” in Section 1.01 of the Credit Agreement are hereby amended to read
as follows:


“Consolidated Fixed Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) the cash
portion of Consolidated Interest Charges for such period plus (b) Consolidated
Scheduled Funded Debt Payments for such period plus (c) Restricted Payments
(other than (x) Management Repurchases and (y) Restricted Payments made pursuant
to Sections 8.06(a), 8.06(b) and 8.06(c)) made during such period plus (d)
prepayments in respect of Subordinated Debt made during such period.


“Management Repurchases” means any repurchase by the Company of its Equity
Interests from current and former members of its management and board of
directors; provided, that such repurchase is (a) made with proceeds received by
the Company from the sale of additional Equity Interests of the Company and (b)
permitted under Section 8.06(d).


(b)The last sentence in the definition of “Pro Forma Basis” in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:


Furthermore for purposes of calculating the Consolidated Fixed Charge Coverage
Ratio on a Pro Forma Basis (x) for purposes of any Restricted Payment made
pursuant to Section 8.06(d), such Restricted Payment shall be deemed to have
occurred as of the first day of the most recent four fiscal quarter period
preceding the date of such Restricted Payment for which financial statements
were required to be delivered pursuant to Section 7.01(a) or 7.01(b) but any
Restricted Payments actually made pursuant to Section 8.06(d) during the first
quarter of such four fiscal quarter period shall be excluded from Consolidated
Fixed Charges for such calculation and (y) for purposes of any prepayment of
Subordinated Debt made pursuant to Section 8.12(b), such prepayment shall be
deemed to have occurred as of the first day of the most recent four fiscal
quarter period preceding the date of such prepayment for which financial
statements were required to be delivered pursuant to Section 7.01(a)




--------------------------------------------------------------------------------




or 7.01(b) but any prepayments actually made pursuant to Section 8.12(b) during
the first quarter of such four fiscal quarter period shall be excluded from
Consolidated Fixed Charges for such calculation.


(c)Section 8.06 of the Credit Agreement is hereby amended by re-identifying
clause (c) thereof as clause (d) and adding the following new clause (c) is
immediately after clause (b) to read as follows:


(c)    so long as no Default exists, the Company may repurchase its Equity
Interests; provided that, after giving effect thereto, (i) the aggregate amount
of such repurchases made after February 17, 2012 shall not exceed $100,000,000
and (ii) the Consolidated Leverage Ratio, calculated on a Pro Forma Basis after
giving effect to such repurchase, shall be equal to or less than 2.0 to 1.0; and


2.    Effectiveness; Conditions Precedent. This Amendment shall be effective
upon receipt by the Administrative Agent of copies of this Amendment duly
executed by the Borrowers, the Guarantors and the Required Lenders.


3.    Expenses. The Loan Parties agree to reimburse the Administrative Agent for
all reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution and delivery of this Amendment,
including without limitation the reasonable fees and expenses of Moore & Van
Allen PLLC.


4.    Ratification of Credit Agreement. Each Loan Party acknowledges and
consents to the terms set forth herein and agrees that this Amendment does not
impair, reduce or limit any of its obligations under the Loan Documents, as
amended hereby. This Amendment is a Loan Document.


5.    Authority/Enforceability. Each Loan Party represents and warrants as
follows:


(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.


(b)    This Amendment has been duly executed and delivered by such Loan Party
and constitutes its legal, valid and binding obligations, enforceable in
accordance with its terms, subject to applicable Debtor Relief Laws and to
general principles of equity.


(c)    No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by such Loan Party of this Amendment.


(d)    The execution and delivery of this Amendment does not (i) contravene the
terms of its Organization Documents or (ii) violate any Law.


6.    Representations and Warranties of the Loan Parties. Each Loan Party
represents and warrants to the Lenders that after giving effect to this
Amendment (a) the representations and warranties set forth in Article VI of the
Credit Agreement are true and correct in all material respects (or, if such
representation or warranty is qualified by materiality or Material Adverse
Effect, it shall be true and correct in all respects as drafted) as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or, if such representation or warranty is
qualified by materiality or Material Adverse Effect, it shall be true and
correct in all respects as drafted) as of such earlier date, and (b) no event
has occurred and is continuing which constitutes a Default.


7.    Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy or other secure electronic
format (.pdf) shall be effective as an original.




--------------------------------------------------------------------------------






8.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


9.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.


10.    Headings. The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Amendment.


11.    Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.




[signature pages follow]






































































--------------------------------------------------------------------------------




Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.




BORROWERS:            DICE HOLDINGS, INC.,
a Delaware corporation


By: /S/ MICHAEL P. DURNEY
Name: Michael P. Durney
Title: Chief Financial Officer


DICE INC.,
a Delaware corporation


By: /S/ MICHAEL P. DURNEY
Name: Michael P. Durney
Title: Chief Financial Officer


DICE CAREER SOLUTIONS, INC.,
a Delaware corporation


By: /S/ MICHAEL P. DURNEY
Name: Michael P. Durney
Title: Chief Financial Officer


GUARANTORS:        JOBSINTHEMONEY.COM, INC.,
a Delaware corporation            


By: /S/ MICHAEL P. DURNEY
Name: Michael P. Durney
Title: Chief Financial Officer    


TARGETED JOB FAIRS, INC.,
a Delaware corporation            


By: /S/ MICHAEL P. DURNEY
Name: Michael P. Durney
Title: Chief Financial Officer


RIGZONE.COM, INC.,
a Texas corporation            


By: /S/ MICHAEL P. DURNEY
Name: Michael P. Durney
Title: Chief Financial Officer
        
ADMINISTRATIVE
AGENT:            BANK OF AMERICA, N.A.,
as Administrative Agent


By: /S/ LINDA LOV                    
Name: Linda Lov
Title: AVP




--------------------------------------------------------------------------------






LENDERS:            BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender


By: /S/ MICHAEL T LETSCH                    
Name: Michael T Letsch
Title: Vice President


JPMORGAN CHASE BANK, N.A.,
as a Lender


By: /S/ JUSTIN KELLEY                    
Name: Justin Kelley
Title: Vice President


KEYBANK NATIONAL ASSOCIATION,
as a Lender


By: /S/ JAMES A GELLE                    
Name: James A Gelle
Title: Vice President




